DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 August 2022 has been entered. Currently, claims 1-17 are pending, with claims 1 and 13 amended. The following is a complete response to the 22 August 2022 communication. 

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  The claimed “finger grip” with a “plurality of recesses” of claim 9 is claimed to be extending from the second pivot of the second upper rigid member in claim 1. However, the drawings filed on 3/17/2020 and 5/20/2022 show the “finger grip” extendinf from the first pivot of the first upper rigid member and first body part, which is connected to the claimed electrode. Similarly, the claimed “back grip” with “at least one recess” of claim 10 is claimed to be extending from the first pivot of the first upper rigid member in claim 1; however, all drawings show the “back grip” extending from the second upper rigid member and second body part, which does not contain the electrode. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ellman (US 2017/0333118 A1) in view of Karasawa (US 4726370).

Regarding claims 1 and 13, Ellman teaches an electrosurgical handpiece and method for performing surgery (Fig. 1; [0002]-[0003]) comprising: 
a first body part slidably engaged with a second body part (Fig. 3: front body part 14, rear body part 16; [0026]); 
an electrode connected to the first body part (Fig. 3: electrode assembly 22; [0026]); 
a first upper rigid member (Fig. 3: front handle 64; [0026]) connected to the first body part at a first pivot (Fig. 1: pin 60); 
a second upper rigid member (Fig. 3: rear handle 66; [0026]) connected to the second body part at a second pivot (Fig. 1: pin 62), wherein the first upper rigid member is connected to the second upper rigid member at a fulcrum disposed above the first and second pivot points (Figs. 1-3: fulcrum 70; [0026]); 
a back grip extending from the first pivot of the first upper rigid member (Figs. 1-3); 
a finger grip extending from the second pivot of the second upper rigid member (Figs. 1-3);
Ellman fails to teach a lower malleable region which connects to the back grip and the finger grip. 
However, Karasawa, in an analogous electrosurgical device, teaches a lower malleable region, wherein: 
a first end of the lower malleable region connects to the back grip at an end of the back grip opposite of the first pivot point; and
a second end of the lower malleable region connects the finger grip at an end of the finger grip opposite of the second pivot; 
wherein the lower malleable region is more elastic than the first upper rigid member, second upper rigid member, back grip, and finger grip; 
wherein the first and second upper rigid members rotate about the fulcrum and about the first and second pivot points when the lower malleable region is actuated (Fig. 2: spring 18; col. 4, lines 13-20).
Karasawa discloses a surgical device comprising a squeezable handle configuration in order to actuate an electrode assembly at the distal end. Karasawa specifically teaches the handle pieces (Fig. 2: 19a-b and 17) may be connected via a spring (18) or be configured without a spring in between (col. 4, lines 15-20). The device of Karasawa functions as expected with or without a spring or elastic member connecting the squeezable handles. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the device of Ellman by adding an elastic portion which connects handles 64 and 66, as taught by spring 18 in the handle assembly of Karasawa, in order to yield the predictable result of positioning an electrode assembly to treat tissue in a desired manner. 
It should be noted that, although not explicitly stated, handles 64 and 66 of Ellman must inherently be able to pivot at pins 60 and 62 in addition to fulcrum 70 in order to allow the device to actuate and properly function. Otherwise, if the handles were not able to rotate about pins 60 and 62, actuation would not be possible because the handles also would not be allowed to rotate about fulcrum 70 when squeezed by the operator. 

Regarding claims 2 and 14, Ellman/Karasawa teaches the electrosurgical instrument according to claim 1, wherein: the finger grip forms a front angle with a first perpendicular axis, wherein the first perpendicular axis is perpendicular to an axis of the electrosurgical instrument; and the front angle is positive when the electrosurgical instrument in an unactuated state (Ellman Fig. 6A).

Regarding claims 3 and 15, Ellman/Karasawa teaches the electrosurgical instrument according to claim 2, wherein: the back grip forms a back angle with a second perpendicular axis that is perpendicular to the axis of the electrosurgical instrument; wherein the back angle is negative when the electrosurgical instrument is in the unactuated state (Ellman Fig. 6A).

Regarding claims 4 and 16, Ellman/Karasawa teaches the electrosurgical instrument according to claim 3, wherein the back angle is negative when the electrosurgical instrument is in an actuated state (Ellman Fig. 6B).

Regarding claims 5 and 17, Ellman/Karasawa teaches the electrosurgical instrument according to claim 4, wherein the front angle is negative when the electrosurgical instrument is in the actuated state (Ellman Fig. 6B).

Regarding claims 6-8, Ellman/Karasawa teaches the electrosurgical instrument according to claim 1, wherein the lower malleable region has a spring coefficient; wherein the spring coefficient is sufficient to retract the first body part from the second body part when the electrosurgical instrument is released from an actuated state; and wherein the spring coefficient is sufficient to retract the first body part from the second body part in conjunction with another spring element when the electrosurgical instrument is released from the actuated state (Karasawa Fig. 2: spring 18; col. 4, lines 12-20).

Regarding claim 9, Ellman/Karasawa teaches the electrosurgical instrument according to claim 1, wherein the finger grip has a plurality of recesses for fitting a respective plurality of fingers (Ellman Figs. 1-3).

Regarding claim 10, Ellman/Karasawa teaches the electrosurgical instrument according to claim 1, wherein the back grip has at least one recess for a thumb (Ellman Figs. 1-3).

Regarding claim 11, Ellman/Karasawa teaches the electrosurgical instrument according to claim 1, wherein the second upper rigid member supports an electrode (Ellman Figs. 1-3: electrode assembly 22).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellman/Karasawa as applied to claim 1 above, and further in view of Ellman (US 2016/0135880 A1), hereinafter Ellman2016.

Regarding claim 12, Ellman/Karasawa teaches the electrosurgical instrument according to claim 1, but fails to explicitly teach wherein the electrode is a bipolar electrode.
	However, Ellman2016, in an analogous electrosurgical device, teaches wherein the electrode is a bipolar electrode ([0032]). 
	Ellman2016 discloses both bipolar and monopolar electrode configurations for an electrosurgical device intended for minimally invasive surgery. It is well known in the art of electrosurgical devices that monopolar electrode configurations and bipolar electrode configurations are interchangeable. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the device of Ellman/Karasawa by replacing the electrode assembly (22) with a bipolar electrode assembly, as taught by Ellman2016, in order to yield the predictable result of treating tissue in a desired manner. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Accordingly, claims 1-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached Mon-Thurs: 9AM~5PM and Fri: 9AM~2PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.N.D./Examiner, Art Unit 3794